Citation Nr: 0522260	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  01-06 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for residuals of a right thumb injury.

2.  Entitlement to a disability rating greater than 10 
percent for bronchial asthma. 

(The issue of service connection for low back pain will be 
the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1973 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

The veteran testified before the undersigned at a Board 
videoconference hearing in March 2005.  A transcript of that 
hearing has been associated with the claims folder.  

With respect to the issue of service connection for low back 
pain, the Board notes that the veteran had a Travel Board 
hearing in March 2004, with testimony limited solely to that 
issue, with a different Veterans Law Judge.  In October 2004, 
that Judge issued a remand for additional development of the 
appeal.  Current review of the claims folder does not 
indicate that the additional development has been completed.  
Therefore, the issue of service connection for low back pain 
is not currently ready for appellate review.  When the 
development is completed, the appeal will be returned to the 
Board for adjudication by the Veterans Law Judge who 
conducted the March 2004 Travel Board hearing.  See 38 C.F.R. 
§ 20.707 (2004) (the Judge who conducts a hearing must 
participate in making the final determination on the claim).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

During the March 2005 Board videoconference hearing, the 
veteran testified that both his right thumb disability and 
bronchial asthma had worsened since the last VA examination 
was conducted in August 2003.  Where the available evidence 
is too old for an adequate evaluation of the veteran's 
current condition, VA's duty to assist includes providing a 
new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  In fact, the veteran was scheduled to have right 
thumb surgery at VA in May 2005.  

In addition, the veteran related that he had required 
emergency treatment for bronchial asthma in the past year, at 
both VA and a private facility.  VA's duty to assist includes 
obtaining relevant private records that the claimant 
adequately identifies and authorizes VA to obtain, as well as 
relevant VA medical records.  38 U.S.C.A. §§ 5103A(b) and 
(c)(2) (West 2002).  A remand is required to secure current 
VA examinations and relevant private and VA medical records.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should contact the veteran and 
ask him to submit, or authorize VA to 
obtain, emergency room records from the 
University of Arkansas Medical Sciences 
Hospital for treatment for bronchial 
asthma in or about September 2004 or 
October 2004.  If the veteran provides 
the necessary completed release, the RO 
should attempt to secure those records.

2.  The RO should also secure the 
veteran's records from the John L. 
McClellan Memorial Veterans Hospital in 
Little Rock dated from January 2005 to 
the present, to include any records 
associated with right hand and thumb 
surgery performed in or about May 2005.  

3.  The RO should arrange for the veteran 
to be scheduled for the following 
examinations.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder must be 
made available to the examiner(s) for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  

a.  An examination to assess the current 
severity of the service-connected 
residuals of a right thumb injury.  The 
examiner is asked to identify and 
describe any current right thumb 
symptomatology.  The examination must 
include range of motion findings, 
expressed in terms of the gap between the 
thumb pad and fingers, with the thumb 
attempting to oppose the fingers.  If 
there is any ankylosis, the examiner 
should indicate in which joint(s).  The 
examiner should also described any 
functional loss associated with the right 
thumb due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  

b.  An examination to assess the current 
severity of the service-connected 
bronchial asthma.  The examination should 
include pulmonary function tests, if 
possible.  The examiner should take note 
of current medications; the frequency of 
medical care for exacerbations, if any; 
and the frequency of treatment with 
systemic (oral or parenteral) 
corticosteroids or immuno-suppressive 
medications, if any.  

4.  After ensuring proper completion of 
all necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


